             Case 3:19-cr-03932-DB Document 31 Filed 05/26/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

USA                                               §
                                                  §
vs.                                               §     NO: EP:19-CR-03932(1)-DB
                                                  §
(1) ALEJANDRO CARRILLO                            §

                                     ORDER SETTING PLEA

      IT IS HEREBY ORDERED that the above entitled and numbered case is set for
PLEA on Thursday, July 02, 2020 at 10:30 AM in District Courtroom, Room 722, on the 7th
Floor of the United States Courthouse, 525 Magoffin Avenue, El Paso, TX

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

      The Court finds that the interests of justice outweigh the Defendant's and the public's
interests in a speedy trial. See 18 U.S.C.A. § 3161(h)(B)(iv) (West 2000). As such, the Court
concludes that the time from May 22, 2020 through July 02, 2020, is excludable within the
meaning of the Speedy Trial Act, 18 U.S.C. §§ 3161, et seq. See 18 U.S.C.A. § 3161(h).

      Signed this 26th day of May, 2020.



                                                       ______________________________
                                                       DAVID BRIONES
                                                       SENIOR U.S. DISTRICT JUDGE
